Citation Nr: 1618265	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired disorder, and if so, whether the claim should be reopened.

2.  Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in March 2011.

In correspondence received in April 2014, the Veteran moved to advance his case on the Board's docket for reasons of financial hardship.  See 38 C.F.R. § 20.900(c)(1) (2014).  This motion is granted.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied the Veteran's claim for service connection for a psychiatric disorder, including paranoid schizophrenia with anxiety, manic depression, and depression; the Veteran did not appeal that decision.
 
2.  The evidence added to the record since the November 2002 denial, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  For the reasons explained below, the application to reopen is being granted, and discussion of the VCAA with regard to this matter is therefore unnecessary.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a rating decision in May 2002, the RO denied the claim for service connection a psychiatric disorder, including paranoid schizophrenia with anxiety, manic depression, and depression, because there was no evidence that his diagnosed psychiatric disorders were incurred in or was aggravated by active military service, or diagnosed during the presumptive period after discharge from service.  Thereafter in November 2002, the RO confirmed the previous denial of the claim.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that decision or submit new and material evidence within one year following notification of that decision.  Accordingly, the November 2002 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record when the claim was last denied consisted of the Veteran's service records which show that in a July 1986 Report of Medical History completed by the Veteran at separation from service, he marked the box that indicated a history of depression or excessive worry.  Post-service private and VA treatment records documented outpatient and inpatient mental health treatment starting in December 1989.  Although the Veteran denied a history of psychiatric treatment, he reported having suffered from depression in the past.  He also related prior auditory hallucinations.  Treatment records from 1990 through 2002 documented ongoing treatment for paranoid schizophrenia, anxiety, depression, suicidal tendencies, psychotic episodes and auditory hallucinations.

The evidence received since the prior final denial includes VA and private treatment records documenting ongoing treatment for a psychiatric disorder, along with the Veteran's reported history of onset of psychiatric symptoms within one year of discharge from service.  Also in the record are statements from the Veteran relating onset of his psychiatric symptoms in service.  The Veteran's statements are "new" in that the details were not before the RO at the time of the November 2002 rating decision.  His statements are also "material" as they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  Namely, the Veteran's statements describe his medical disability and its onset.  His statements concern the nexus element that was the basis of the initial denial of his claim.  The Veteran is competent to report the onset of depression in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As his statements are presumed to be credible for the purposes of deciding whether to reopen the claim, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for an acquired psychiatric disorder has been received, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for an acquired disorder is reopened.  


REMAND

The service records show that in a July 1986 Report of Medical History completed by the Veteran at separation from service, he marked the box that indicated a history of depression or excessive worry.  At that time, and in a subsequent psychiatric evaluation the following month, the Veteran was psychiatrically evaluated as normal.  

The Veteran's service personnel records in 1986 recorded behavioral problems and noted that the Veteran was not recommended for continued service.  The Veteran's military personnel form DD-214 indicates that he received a general discharge under honorable conditions for misconduct (drug abuse).  The separation code was "JKK," and this either signifies a character or behavior disorder or drug use.

After service, VA treatment records show the Veteran was hospitalized from December 7, 1989 to December 12, 1989.  A hospital summary recorded an Axis 
I diagnosis of malingering.  The clinician noted no previous psychiatric history, although the Veteran reported suffering from depression in the past, as well as hearing voices.  In 1990 he was diagnosed and treated for schizophrenia.  Subsequent treatment records reflect ongoing treatment for an acquired psychiatric disorder variously diagnosed as paranoid schizophrenia, bipolar disorder, manic depressive disorder, major depressive disorder, anxiety and depression.  Treatment records also noted a history of posttraumatic stress disorder (PTSD) associated with the Veteran's report of being antagonized and demoted during service due to alcohol use.  

Inpatient treatment records in April 1995 noted a diagnosis of bipolar disorder, not otherwise specified.  The Veteran reported that his illness had been chronic in nature since 1987.  In April 2004, the Veteran reported onset of depression when he was 24 years old.  

In this case it is uncontroverted that the Veteran has been diagnosed with several acquired psychiatric disorders.  He has asserted his belief that these disorders, in one way or another, are service related.  While the Veteran was not diagnosed with schizophrenia until 1990, he has reported onset of psychiatric symptoms since approximately 1987.  Moreover, the record shows near-continuous treatment for psychiatric problems since 1989.  As the Veteran has not yet been given a VA examination on his psychiatric claim, the Board finds that a VA examination is necessary to obtain an opinion addressing the relationship between the claimed psychiatric disorder disorders and service.  Specifically, the examiner should render an opinion as to whether it is at least as likely as not that any psychosis initially manifested in service or within one year of service discharge in October 1986.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The evidence shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Therefore, the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based, should also be requested.  

Finally, relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran's SSA disability determination and the records upon which the determination was based.  If the SSA responds that no disability file is available, the negative response should be noted in the claims file and the Veteran notified of such.

2.  Request that the Veteran identify any outstanding mental health private treatment records.  Take appropriate measures to request copies of any identified, outstanding records and associate them with the claims file.  VA treatment records since June 2015 should be obtained and associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disability is related to service.  The examiner should review the claims file and should note that review in the examination report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should provide the following:

a) Diagnose all psychiatric disabilities demonstrated during the pendency of the appeal, to include, but not limited to PTSD.  With respect to PTSD, the examiner should set forth whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV. 

b) If a diagnosis of PTSD is warranted, the examiner should specify whether the diagnosis of PTSD is due to any alleged in service stressor.  

c) For any currently diagnosed psychiatric disorder, other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to service.

d) The examiner is also requested to address whether it is at least as likely as not (50 percent or greater probability) that a psychosis was manifested (i) during service, (ii) to a compensable degree within the first post-service year or (iii) is otherwise medically-related to service.  A rationale must be provided for each opinion offered. 

For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R. § 3.384 (2015).

e) In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  The examiner must also consider the Veteran's service treatment and personnel records, mental health treatment records, as well as other pertinent medical evidence of record. 

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


